I do not think that the correct rule of construing exemption provisions requires the holdings of the majority in this case. "When it is said that exemptions must be strictly construed in favor of the taxing power, this does not mean that if there is a possibility of a doubt it is to be at once resolved against the exemption. It simply means that if, after the application of all rules of interpretation for the purpose of ascertaining the intention of the legislature, a well-founded doubt exists, then an ambiguity occurs which may be settled by the strict rule of construction. The rule of strict construction does not relieve the *Page 789 
court of the duty of interpreting the exemption by the ordinary rules of construction in order to carry out the intention of the legislature, and does not apply where there is no language in the act justifying or requiring construction. A fair and reasonable construction of the statute or contract must always be adopted, giving the language used its ordinary meaning, and taking into consideration the purpose and spirit of the exemption as well as the public policy entertained at the time and the history of the times when the statute was passed. Strict construction does not require that the narrowest possible meaning be given to words descriptive of the exemption." 2 Cooley on Taxation (4th ed.), 1415, § 674. I think the intendment of the constitutional amendment (which I think is not as much subject to the strict construction rule as a statute, if at all) was to exempt plants built to produce electricity and plants built to develop electricity. The purpose was not merely to encourage producing plants for the benefit of those who were so fortunate as to be near an already existing distribution system, but to bring to those who were removed from distribution lines the benefits to be derived from the distribution and development of electricity. What good is electricity to those who can't use it? To construe "develop" to mean the same as "produce" would be to throw into discard the obvious purpose of the exemption. Why exempt a producing plant and stop there? That is just half the necessary provision for getting electricity where it can be useful to the citizenry. I think producing electricity and transforming electricity are manufacturing it. Yarn exists before a suit of clothes is made, but when its form is changed from spools of thread into clothes they are said to have been manufactured.
But it is not necessary to go even that far. Plants "for producing and developing electricity" are exempted. "Develop" is defined in 26 C. J. S. 1293, as follows: "To devolve, expand, lay open or roll onward or downward; in a sense, to improve; to free from that which enfolds or envelops, to lay open by degrees or in detail, to bring to light by degree, to disclose, to produce or give forth, to uncover or unfold, to work out in detail; to unfold more completely, to evolve the possibilities or power of, to make active (something latent), to make, to increase, to perfect, advance, or further; to promote the growth of. The word signifies an unfolding as distinguished from full determination, or completion, and, *Page 790 
in a particular connection, includes exploration." "Plant" is defined in 48 C. J. 1220, as follows: "It has been defined to be all matters permanently used for the purposes of a trade, as distinguished from the fluctuating stock; every temporary and accessory means necessary or required by an engineer to complete works, and all temporary materials built into the works, which can not, in the opinion of the engineer, be removed without injury to the works; the fixtures, machinery, tools, apparatus, etc., necessary to carry on any trade or mechanical business, or any mechanical operation or process; property owned or used in carrying on some trade or business; a set of machines, tools, etc., necessary to conduct a mechanical business, often including the building and grounds, or in case of a railroad, the rolling-stock, but not including material or product; whatever apparatus is used by a business man for carrying on his business — not his stock in trade which he buys or makes for sale; but all goods and chattels, fixed and movable, live or dead, which he keeps for permanent employment in his business."
The Kentucky case cited by the majority is not persuasive to the contrary. All that case held was that a distribution system was not a part of a manufacturing establishment. The ordinance there did not involve the words "produce" and "develop." The decision in Georgia Warehouse Co. v. Jolly, cited by the majority, is not authority to the contrary of my view. In the first place, the rule of strict construction was not applied in that case. The plain, normal construction was given to the words "manufacture or process." Process was given the same meaning as manufacture, not because it should always be done, but due to the well-known fact that seed cotton is one thing, and cotton, after ginning, is another. If the exemption had read manufacture or processing of seed cotton, the result would have been different. The case of Mayor c. of Gainesville v. Brenau College,150 Ga. 156 (103 S.E. 164) is a shining example of the reasonable construction of an exemption provision rather than a strict and unreasonable one. My conclusion is that if it was intended, as I think it was, to exempt property built to produce and distribute electricity, a plant built either to produce or distribute it is exempt under the provisions under discussion. I dissent from the judgment of reversal. *Page 791